Paul Ward, Associate Justice (concurring). My concurrence goes to this point: It appears to me that this court might well have granted the relief which the majority opinion, by insinuation, says can be granted in case the Little Rock School District should ever refuse to operate or supervise the Little Rock Junior College. My interpretation of the pleadings in this case is that directors of the Little Rock School District have already refused to ‘ ‘ operate or supervise the Little Rock Junior College.” The complaint alleges that said school directors are attempting to put into operation a plan whereby said college would be managed by other persons. This allegation is not denied, therefore I would take it as an established fact. I can see no reason why this court should invite further litigation to achieve the result which the majority opinion has already pointed out would follow.